                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                   April 30, 2019
                                                                                          David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA and                    §
THE STATE OF TEXAS, ex rel.                     §
THOMAS HEADEN III,                              §
                                                §
               Plaintiffs,                      §
                                                §
VS.                                             §     CIVIL ACTION NO. H-18-773
                                                §
ABUNDANT LIFE THERAPEUTIC                       §
SERVICES TEXAS, LLC, et al.,                    §
                                                §
               Defendants.                      §

                                   ORDER OF DISMISSAL

       For the reasons stated in the court’s Memorandum and Opinion of this date, Headen’s second

amended complaint is dismissed. Counts I, II, III, and IV are dismissed, with prejudice and without

leave to amend. Count V is dismissed, without prejudice, for refiling in state court.

               SIGNED on April 30, 2019, at Houston, Texas.

                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
